DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 and 4/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-5, 8-11, 13, 16-17, and 20-22 objected to because of the following informalities:    
Claim 3 recites “the disk-like rotor” in line 1. For consistency of the recitation of “a rotor”, change it to “the rotor”.
Claim 4 recites “the disk-like rotor” in line 1. For consistency of the recitation of “a rotor”, change it to “the rotor”.
Claim 5 recites “the external and the internal delimiting ring” in line 5-6. Ring should be plural because there are two rings.
Claim 8 recites “the disk-like rotor” in line 3. For consistency of the recitation of “a rotor”, change it to “the rotor”.
Claim 9 recites “the sealing element” in line 2. For consistency of the recitation of “a pot-like sealing element”, change it to “the pot-like sealing element”.
Claim 10 recites “the circumferential compressor chamber ” in line 3. For consistency of the recitation of “a compressor chamber”, change it to “the compressor chamber”.
Claim 11 recites “the external delimiting ring ” in line 2. For consistency of the recitation of “an external circumferential delimiting ring”, change it to “the external circumferential delimiting ring”.
Claim 13 recites “the internal delimiting ring ” in line 4. For consistency of the recitation of “an internal circumferential delimiting ring”, change it to “the internal circumferential delimiting ring”.
Claim 16 recites “the at least one side channel” in line 2. For consistency of the recitation of “at least one circumferential side channel”, change it to “the at least one circumferential side channel”.
Claim 17 recites “the disk-like rotor” in line 1. For consistency of the recitation of “a rotor”, change it to “the rotor”.
Claim 20 recites “the sealing element” in line 3. For consistency of the recitation of “a pot-like sealing element”, change it to “the pot-like sealing element”.
Claim 21 recites “the external delimiting ring ” in line 2. For consistency of the recitation of “an external circumferential delimiting ring”, change it to “the external circumferential delimiting ring”.
Claim 22 recites “the internal delimiting ring ” in line 4. For consistency of the recitation of “an internal circumferential delimiting ring”, change it to “the internal circumferential delimiting ring”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “side channel compressor in line 2. It is unclear if this is the same or a different compressor as in line 1 of claim 1.
Claim 2 recites "the other direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “an other direction”.
Claim 8 recites “almost” in line 2 and it is a relative term which renders the claim indefinite. The term “almost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites “the rotation axis a contact region” in line 6. It is unclear what structure is being described by this statement.
Claim 9 recites "the electrical components" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “electrical components”.
Claim 9 recites "the medium" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a medium”.
Claim 11 recites "in a region of the external delimiting ring at least one external circumferential annular collar" in line 2.  It is unclear what structure is being described by this statement. Suggested correction: change to “in a region of the external delimiting ring, and at least one external circumferential annular collar”
Claim 13 recites "the at least one external annular collar" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “at least one external annular collar”.
Claim 14 recites "the application of power" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “an application of power”.
Claim 14 recites "the electrical power supply" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “an electrical power supply”.
Claim 15 recites "the spacing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a spacing”.
Claim 18 recites "the contact" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a contact”.
Claim 21 recites "in a region of the external delimiting ring at least one external circumferential annular collar" in line 2.  It is unclear what structure is being described by this statement. Suggested correction: change to “in a region of the external delimiting ring, and at least one external circumferential annular collar”
Claim 22 recites "the spacing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “a spacing”.
Claim 22 recites "the axial ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “axial ends”.
Claim 22 recites "the at least one external annular collar" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: change to “at least one external annular collar”.
Claims 3-7, 10, 12, 16-17, and 19 depend off of indefinite claims, therefore rendering these claims indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. US 20100221097 in view of Moriyama US 3844674.
Regarding claim 1, Dittmar discloses:
A side channel compressor (Fig 1) for a fuel cell system for conveying and/or compressing a gas (Par 26: Gas that is compressed by fig 1), side channel compressor having 
a housing (3) and 
a drive (6), 
wherein the housing has a housing upper portion (7) and a housing lower portion (8), 
having a compressor chamber (30 and 40) which extends in the housing circumferentially around a rotation axis (4) and which has at least one circumferential side channel (30 or 40), 
having a compressor wheel (2) which is located in the housing (2 in 3), which is arranged so as to be able to rotate about the rotation axis and which is driven by the drive (2 rotates around 4 by means of 6), 
wherein the compressor wheel has on a circumference thereof blades (1) which are arranged in a region of the compressor chamber (1 in a region of 30 and 40), and 
having in each case a gas inlet opening (Fig 2: 31) and a gas outlet opening (32) which are formed in the housing and which are connected to each other in fluid terms by the compressor chamber (Fig 1 and 2: 31 and 32 attach to chambers 30 and 40 by gas in 3), 
characterized in that the drive is an axial field electric motor (Par 36: 6 is an electric motor).
However, Dittmar is silent as to:
which has a stator and 
a rotor, 
wherein the stator and the rotor extend in a disk-like manner around the rotation axis and wherein the stator is arranged in a direction of the rotation axis beside the rotor.  
From the same field of endeavor, Moriyama teaches: 
An electric motor (Fig 2) that turns blades (112)
which has a stator (101) and 
a rotor (105), 
wherein the stator and the rotor extend in a disk-like manner (101 and 105 are a disk like manner) around the rotation axis (Axis of 115) and wherein the stator is arranged in a direction of the rotation axis beside the rotor (101 is beside 105).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electric motor in Dittmar to have the same electric motor structure and shaft as taught by Moriyama to eliminate axial play of the rotor and the impeller (Col 1, line 62-67).
Regarding claim 2, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that an air gap which extends in a disk-like manner around the rotation axis is formed between the stator and the rotor in such a manner that the air gap is delimited in only one direction of the rotation axis by the stator and in the other direction of the rotation axis by the rotor.  
From the same field of endeavor, Moriyama teaches:
characterized in that an air gap (Fig 2: Gap g between 105 and 101) which extends in a disk-like manner around the rotation axis (Gap is disc shaped) is formed between the stator and the rotor in such a manner that the air gap is delimited in only one direction of the rotation axis by the stator and in the other direction of the rotation axis by the rotor (Gap between 105 and 101).  
This modification is made in claim 1.
Regarding claim 3, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the disk-like rotor is arranged axially with respect to the rotation axis beside the compressor wheel, wherein the rotor is connected in a non-positive-locking and/or positive-locking and/or materially engaging manner to the compressor wheel.  
From the same field of endeavor, Moriyama teaches:
characterized in that the disk-like rotor is arranged axially with respect to the rotation axis beside the compressor wheel (Fig 2: 105 is axially to the axis of 115), wherein the rotor is connected in a non-positive-locking and/or positive-locking and/or materially engaging manner to the compressor wheel (115 is connected to the wheel of blade 116).  
This modification is made in claim 1.
Regarding claim 4, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the disk-like rotor has a cylindrical attachment which extends in the direction of the rotation axis, wherein the cylindrical attachment is arranged at a side of the rotor facing away from the stator and wherein a covering face of an outer diameter of the cylindrical attachment extends circumferentially around the rotation axis.  
From the same field of endeavor, Moriyama teaches:
characterized in that the disk-like rotor has a cylindrical attachment (Fig 2: 118) which extends in the direction of the rotation axis (118 extends in a direction of the axis), wherein the cylindrical attachment is arranged at a side of the rotor facing away from the stator (118 is away from 101 and is on a side of 105) and wherein a covering face of an outer diameter of the cylindrical attachment extends circumferentially around the rotation axis (Face that faces 115 extends around the axis of 115).  
This modification is made in claim 1.
Regarding claim 5, Dittmar discloses:
characterized in that the compressor wheel forms in the region of the compressor chamber between two adjacent blades (Fig 16 and 17: 1f) in each case a conveyor cell (46) which is delimited radially outward with respect to the rotation axis by an external circumferential delimiting ring (53) and inward by an internal circumferential delimiting ring (14), wherein the conveyor cell has at least one opening (52) in the direction of the rotation axis (axis of 11), wherein the external and the internal delimiting ring extend in each case in a rotationally symmetrical manner with respect to the rotation axis (53 and 14 are symmetrically extending to the axis of 11).  
Regarding claim 8, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the rotor is arranged radially with respect to the rotation axis almost completely in a region of the inner diameter of the compressor wheel so that an axis of symmetry of the disk-like rotor extends virtually in a congruent manner with the an axis of symmetry of the compressor wheel and 
wherein the rotor is in contact with an outer diameter of a bearing and an inner diameter of the compressor wheel, wherein the rotor forms in a joint region which extends axially with respect to the rotation axis a contact region with the compressor wheel.  
From the same field of endeavor, Moriyama teaches:
characterized in that the rotor is arranged radially with respect to the rotation axis almost completely in a region of the inner diameter of the compressor wheel so that an axis of symmetry of the disk-like rotor extends virtually in a congruent manner with the an axis of symmetry of the compressor wheel (Fig 2: 105 is radially with respect to axis of 115) and 
wherein the rotor is in contact with an outer diameter of a bearing and an inner diameter of the compressor wheel, wherein the rotor forms in a joint region (region of 118) which extends axially with respect to the rotation axis a contact region with the compressor wheel (105 is in contact with the outer diameter of 107).  
This modification is made in claim 1.
Regarding claim 11, Dittmar discloses:
characterized in that the compressor wheel has in a region of the external delimiting ring at least one external circumferential annular collar (Fig 17: Center portion between 53 and 14) wherein the at least one circumferential annular collar extends at a side of the external delimiting ring facing away from the rotation axis (Center portion between 53 and 14 extends away from the rotation axis).  
Regarding claim 16, Dittmar discloses:
characterized in that the gas inlet opening and the gas outlet opening are connected to each other in fluid terms by the at least one side channel (Fig 1 and 2: 31 and 32 attach to chambers 30 and 40 by gas in 3).  
Regarding claim 17, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the disk-like rotor is arranged axially with respect to the rotation axis beside the compressor wheel, on a hub disk of the compressor wheel, wherein the rotor is connected in a non-positive-locking and/or positive-locking and/or materially engaging manner to the compressor wheel.  
From the same field of endeavor, Moriyama teaches:
characterized in that the disk-like rotor is arranged axially with respect to the rotation axis beside the compressor wheel  (Fig 2: 105 is axially to the axis of 115), on a hub disk of the compressor wheel, wherein the rotor is connected in a non-positive-locking and/or positive-locking and/or materially engaging manner to the compressor wheel (115 is connected to the wheel of blade 116).  
This modification is made in claim 1.
Regarding claim 21, Dittmar discloses:
characterized in that the compressor wheel has in a region of the external delimiting ring at least one external circumferential annular collar which extends radially with respect to the rotation axis, (Fig 17: Center portion between 53 and 14) wherein the at least one circumferential annular collar extends at a side of the external delimiting ring facing away from the rotation axis (Center portion between 53 and 14 extends away from the rotation axis).  

Claims 6-7, 10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. US 20100221097 and Moriyama US 3844674 as applied to claim 1 above, and further in view of Stefanovi et al. US 20190003488.
Regarding claim 6, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the cylindrical attachment at an inner diameter thereof is in contact with an outer diameter of a bearing and at the outer diameter thereof with an inner diameter of the compressor wheel, wherein the contact of the cylindrical attachment with respect to the bearing and/or the compressor wheel is carried out by means of an interference fit.  
From the same field of endeavor, Moriyama teaches:
characterized in that the cylindrical attachment at an inner diameter thereof is in contact with an outer diameter of a bearing (Fig 2: 107 and outer diameter of 107 is attached to the inner diameter of the portion of 118).
This modification is made in claim 1.
From the same field of endeavor, Stefanovi teaches: 
Par 56: Bearing and mounted by interference fit inside casing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Moriyama’s bearing to be interference fit with the rotor around it like the casing of Stefanovi to mount the bearing properly (Par 56).
The combination will result in the outer diameter thereof with an inner diameter of the compressor wheel, wherein the contact of the cylindrical attachment with respect to the bearing and/or the compressor wheel is carried out by means of an interference fit.  
Regarding claim 7, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the housing lower portion has a cylindrical bearing pin, wherein the bearing pin extends in such a manner in the direction of the rotation axis that the covering face thereof extends circumferentially around the rotation axis and wherein the bearing, in contact with an inner diameter thereof with the covering face of the bearing pin radially with respect to the rotation axis.  
From the same field of endeavor, Moriyama teaches:
characterized in that the housing lower portion (Fig 2: 108) has a cylindrical bearing pin (115), wherein the bearing pin extends in such a manner in the direction of the rotation axis (115 extends along axis of 115) that the covering face thereof extends circumferentially around the rotation axis and wherein the bearing, in contact with an inner diameter thereof with the covering face of the bearing pin radially with respect to the rotation axis (inner diameter of 107 is in contact with 115).  
This modification is made in claim 1.
Regarding claim 10, Dittmar discloses:
characterized in that the compressor wheel has an internal delimiting ring (Fig 16 and 17: 14) which extends around the rotation axis (14 extends around axis of 11), 
wherein the internal delimiting ring is formed on the inner diameter of the circumferential compressor chamber on the compressor wheel (14 is on the inner diameter of 2 and chamber 30 and 40), and brings about a separation and/or encapsulation of the compressor chamber from an inner region of the side channel compressor (14 encapsulates the inner regions of the compressor and separates 30 and 40).  
Regarding claim 18, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the cylindrical attachment at an inner diameter thereof is in contact with an outer diameter of a bearing and at the outer diameter thereof with the hub disk of the compressor wheel, wherein the contact of the cylindrical attachment with respect to the bearing and/or the compressor wheel is carried out in a non-positive-locking manner by means of an interference fit.  
From the same field of endeavor, Moriyama teaches:
characterized in that the cylindrical attachment at an inner diameter thereof is in contact with an outer diameter of a bearing and at the outer diameter thereof with the hub disk of the compressor wheel, (Fig 2: 107 and outer diameter of 107 is attached to the inner diameter of the portion of 118).
This modification is made in claim 1.
From the same field of endeavor, Stefanovi teaches: 
Par 56: Bearing and mounted by interference fit inside casing.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Moriyama’s bearing to be interference fit with the rotor around it like the casing of Stefanovi to mount the bearing properly (Par 56).
The combination will result in wherein the contact of the cylindrical attachment with respect to the bearing and/or the compressor wheel is carried out in a non-positive-locking manner by means of an interference fit.  
Regarding claim 19, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the housing lower portion has a cylindrical bearing pin, wherein the bearing pin extends in such a manner in the direction of the rotation axis that the covering face thereof extends circumferentially around the rotation axis and wherein the bearing, which is constructed as a deep groove ball bearing, is in contact with an inner diameter thereof with the covering face of the bearing pin radially with respect to the rotation axis.  
From the same field of endeavor, Moriyama teaches:
characterized in that the housing lower portion (Fig 2: 108) has a cylindrical bearing pin (115), wherein the bearing pin extends in such a manner in the direction of the rotation axis (115 extends along axis of 115) that the covering face thereof extends circumferentially around the rotation axis and wherein the bearing, which is constructed as a deep groove ball bearing (107), is in contact with an inner diameter thereof with the covering face of the bearing pin radially with respect to the rotation axis (inner diameter of 107 is in contact with 115).  
This modification is made in claim 1.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. US 20100221097 and Moriyama US 3844674 as applied to claim 1 above, and further in view of Hausmann et al. US 20130157154.
Regarding claim 9, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the stator is at least partially surrounded by a pot-like sealing element, and wherein the sealing element brings about an encapsulation of the electrical components of the side channel compressor, by the medium of the compressor chamber.
From the same field of endeavor, Moriyama teaches:
characterized in that the stator (Fig 2: 101) and rotor (105).
This modification is made in claim 1.
From the same field of endeavor, Hausmann teaches:
is at least partially surrounded by a pot-like sealing element (Fig 2: Seals as shown in clip below), and wherein the sealing element brings about an encapsulation of the electrical components of the side channel compressor, by the medium of the compressor chamber (Seals seal stator).

    PNG
    media_image1.png
    200
    704
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified seals to seal the stator from the hydrogen of the system to permit for a compact structural form (Par 12).
Regarding claim 20, Dittmar discloses all of the above limitations. However, Dittmar is silent as to: 
characterized in that the stator is at least partially surrounded by a pot-like sealing element, and wherein the sealing element brings about an encapsulation of the electrical components of the side channel compressor, by the medium of the compressor chamber.
From the same field of endeavor, Moriyama teaches:
characterized in that the stator is at least partially surrounded by a pot-like sealing element, wherein the pot-like sealing element is constructed as a plastic overholding of the stator, and wherein the sealing element brings about an encapsulation of the stator by the medium of the compressor chamber, which is hydrogen.  
From the same field of endeavor, Moriyama teaches:
characterized in that the stator (Fig 2: 101) and rotor (105).
This modification is made in claim 1.
From the same field of endeavor, Hausmann teaches:
is at least partially surrounded by a pot-like sealing element by a pot-like sealing element, (Fig 2: Seals as shown in clip below), wherein the pot-like sealing element is constructed as a plastic overholding (Par 37: 22) of the stator, and wherein the sealing element brings about an encapsulation of the stator by the medium of the compressor chamber, which is hydrogen (Par 12: Seals seal stator from hydrogen).
This modification is made in claim 9.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al. US 20100221097 and Moriyama US 3844674 as applied to claim 1 above, and further in view of Nigrin et al. DE102010035039.
Regarding claim 12, Dittmar and Moriyama discloses all of the above limitations. However, they are silent as to: 
characterized in that power is supplied to the stator without a rotary field being formed between the stator and the rotor and consequently no or a very small rotational movement of the rotor about the rotation axis is produced.  
From the same field of endeavor, Nigrin teaches:
characterized in that power is supplied to the stator without a rotary field being formed between the stator and the rotor and consequently no or a very small rotational movement of the rotor about the rotation axis is produced (Par 21 of English translation: Heating mode heats the stator windings 16 before the motor starts).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Dittmar and Moriyama to have a heating mode to solve water inclusions and freezing (Par 21 of English translation).
Regarding claim 13, Dittmar and Moriyama discloses all of the above limitations. However, they are silent as to: 
characterized in that power supply of the stator brings about an inductive heating of the rotor, wherein a transfer of thermal energy from the rotor to the compressor wheel is carried out and wherein heat from the rotor spreads in a flow direction into a region of axial ends of the internal delimiting ring and the at least one external annular collar of the compressor wheel.  
From the same field of endeavor, Nigrin teaches:
characterized in that power supply of the stator brings about an inductive heating of the rotor, wherein a transfer of thermal energy from the rotor to the compressor wheel is carried out and wherein heat from the rotor spreads in a flow direction into a region of axial ends of the internal delimiting ring and the at least one external annular collar of the compressor wheel (Par 21 of English translation: Heating mode heats the stator windings 16 before the motor starts and heats the bearings 40, rotor 20 and impellers 24).
This modification is made in claim 12.
Regarding claim 14, Dittmar and Moriyama discloses all of the above limitations. However, they are silent as to: 
   characterized in that the application of power to the stator brings about an axial force on the rotor in the direction of the rotation axis, whereby the rotor moves in the direction of the rotation axis, wherein a shaking movement is brought about as a result of a variation and/or reversal of the electrical power supply.  
From the same field of endeavor, Nigrin teaches:
characterized in that the application of power to the stator brings about an axial force on the rotor in the direction of the rotation axis, whereby the rotor moves in the direction of the rotation axis, wherein a shaking movement is brought about as a result of a variation and/or reversal of the electrical power supply (Par 21 of English translation: Heating mode heats the stator windings 16 before the motor starts and heats the bearings 40, rotor 20 and impellers 24 and then stopped when the temp of the rotor is reached).  
This modification is made in claim 12.

Allowable Subject Matter
Claims 15 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 recites “characterized in that the shaking movement of the rotor brings about a changing increase and decrease of the spacing which extends in the direction of the rotation axis between the compressor wheel and the housing upper portion and/or the housing lower portion” and claim 22 recites “characterized in that the shaking movement of the rotor brings about a changing increase and decrease of the spacing which extends in the direction of the rotation axis between the compressor wheel and the housing upper portion and/or the housing lower portion in a region of the axial ends of the internal delimiting ring and the at least one external annular collar of the compressor wheel” which is allowable subject matter. The shaking motion between the internal delimiting ring and the housing portions is not taught by the prior art found in the search. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirchhoff et al. US 20200378377 and Meissner et al. US 20160001624 discloses a similar bearing and rotor structure as present application. Ross US 20030231953 and Yu US 5310308 discloses a similar blade structure as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745